 



EXHIBIT 10.7

     
 
  Employee’s Copy

  Partnership’s Copy

CAPITAL AUTOMOTIVE L.P.
Employment Agreement

To Lisa M. Clements:

     This Agreement establishes the terms of your employment with Capital
Automotive L.P., a Delaware limited partnership (the “Partnership”). It replaces
your existing employment agreement with the Partnership executed on October 15,
2003 and any prior employment agreement or change of control agreement with
Capital Automotive REIT, a Maryland real estate investment trust (the
“Company”), or the Partnership. You remain an employee of the Company, but your
primary responsibility is as an employee of the Partnership.

          Employment and Duties   You and the Partnership agree to your
employment with the Partnership and to your services as Chief Accounting Officer
on the terms contained herein. In such position, you will report directly to the
Company’s Chief Financial Officer. You agree to perform whatever duties the
Partnership may assign you from time to time, consistent with your position as
an executive officer. During your employment, you agree to devote your full
business time, attention, and energies to performing those duties (except as the
Partnership otherwise agrees from time to time). You agree to faithfully serve
the Partnership, to conform to and comply with the lawful and good faith
directions and instructions given you by the Partnership, and to use your best
efforts to promote and serve the interests of the Partnership. You agree to
comply with the non-competition, secrecy, and other provisions of Exhibit A to
this Agreement.
 
       
Term
      Your employment under this Agreement began as of October 15, 2003 (the
“Effective Date”) and ends on January 1, 2007, unless it is terminated sooner
under this Agreement.
 
       

      The period running from the Effective Date to the date that the Agreement
terminates as set forth in the preceding sentence is the “Term.”
 
       
 
      Termination or expiration of this Agreement ends your employment but does
not end your obligation to comply with Exhibit A. Compensation    
 
       

  Salary and Bonus   The Partnership (or, in its discretion, the Company) paid
you an annual salary (the “Salary”) for 2003 at the rate of not less than
$116,800 in accordance with its payroll practices. Your target bonus for
calendar year 2003 was $68,000. Each calendar year thereafter while you are
employed under this Agreement, the Partnership or its Compensation Committee
will review your Salary and target bonus and consider you for increases from the
Partnership.
 
       

  Employee Benefits   While you are employed under this Agreement, the
Partnership will provide you with the same benefits, including medical insurance
coverage, as the Partnership makes generally available from time to time to the
Partnership’s employees, as those benefits are amended or terminated from time
to time. Your participation in the Partnership’s benefit plans will be subject
to the terms of the applicable plan documents and the Partnership’s generally
applied policies, and the Partnership in its sole discretion may from time to
time adopt, modify, interpret, or discontinue such plans or policies.

 



--------------------------------------------------------------------------------



 



     
Place of Employment
  Your principal place of employment will be at the Partnership’s headquarters
in the Washington metropolitan area (or such other offices as the Partnership
may establish from time to time and to which it assigns you in its sole
discretion). You understand and agree that you must travel from time to time for
business reasons.
 
   
Indemnification
  The Partnership will indemnify you to the fullest extent authorized by law if
you are made a party to any action, suit, or proceeding, whether criminal,
civil, administrative, or investigative, because you are or were a manager,
officer, or employee of the Partnership or serve or served any other entity as a
director, officer, or employee at the Partnership’s request; provided, however,
that you must repay the Partnership for any indemnification if the final
determination of an arbitrator or a court of competent jurisdiction declares,
after the expiration of the time within which judicial review (if permitted) of
such determination may be perfected, that indemnification by the Partnership is
not permissible under applicable law.
 
   
Expenses
  The Partnership will reimburse you for reasonable and necessary travel and
other business-related expenses you incur for the Partnership in performing your
duties under this Agreement. You must itemize and substantiate all requests for
reimbursements. You must submit requests for reimbursement in accordance with
the policies and practices of the Partnership and within 60 days after incurring
the expense.
 
   
No Other Employment
  For so long as you are employed by the Partnership, you agree that you will
not, directly or indirectly, provide services to any person or organization for
which you receive compensation or otherwise engage in activities that would
conflict or interfere significantly with the faithful performance of your duties
to the Partnership without the Partnership’s prior written consent. (This
prohibition excludes any work performed at the Partnership’s direction including
any work for the Company.) You may manage your personal investments, as long as
the management takes only minimal amounts of time and is consistent with the
provisions of the No Competition Section in Exhibit A and is otherwise
consistent with the policies and practices of the Partnership.
 
   

  You represent to the Partnership that you are not subject to any agreement,
commitment, or policy of any third party that would prevent you from entering
into or performing your duties under this Agreement, and you agree that you will
not enter into any agreement or commitment or agree to any policy that would
prevent or hinder your performance of duties and obligations under this
Agreement, including Exhibit A.
 
   
No Conflicts of Interest
  You confirm that you have fully disclosed to the Partnership and the Company,
to the best of your knowledge, all circumstances under which you, your spouse,
and your relatives (including their spouses, children, and relatives) have or
may have a conflict of interest with the Company or the Partnership. You further
agree to fully disclose to the Partnership any such circumstances that might
arise during the Term. You agree to fully comply with the Partnership’s policy
and practices relating to conflicts of interest.
 
   
No Payments to Governmental Officials
  You will neither pay nor permit payment of any remuneration to or on behalf of
any governmental official other than payments required or permitted by
applicable law.

2



--------------------------------------------------------------------------------



 



              Termination   Subject to the provisions of this section, the
Partnership may terminate your employment, or you may resign, except that, if
you voluntarily resign, you must provide the Partnership with 90 days’ prior
written notice (unless the Partnership has previously waived such notice in
writing or authorized a shorter notice period).
 
                For Cause   The Partnership may terminate your employment for
“Cause” if you:
 
           

          (i) engage in dishonesty that relates materially to the performance of
services or any obligations under this Agreement, including Exhibit A;
 
           

          (ii) are convicted of, or plead guilty or no contest to, any
misdemeanor (other than for minor infractions) involving fraud, breach of trust,
misappropriation, or other similar activity or any felony;
 
           

          (iii) perform your duties under this Agreement in a grossly negligent
manner; or
 
           

          (iv) willfully breach this Agreement, including Exhibit A, in a manner
materially injurious to the Partnership. An act or omission is only “willful” if
you acted in bad faith or without any reasonable belief that the action or
omission was in the interests of the Partnership and consistent with your duties
and obligations under this Agreement.
 
                    Your termination for Cause under (i) and (ii) will be
effective immediately upon the Partnership’s mailing or transmission of such
notice. Before terminating your employment for Cause under (iii) or (iv), the
Partnership will specify in writing to you the nature of the act, omission,
refusal, or failure that it deems to constitute Cause. The Partnership will give
you the opportunity to correct the situation (and thus avoid termination for
Cause under (iii) or (iv)). You must complete the correction within a reasonable
period of time after the written notice to you, and the Partnership agrees to
provide you no less than 15 days for such correction.
 
                Without Cause   Subject to the provisions below under Payments
on Termination, the Partnership may terminate your employment under this
Agreement before the end of the Term without Cause.
 
                Good Reason   You may resign for Good Reason with 45 days’
advance written notice as provided below. “Good Reason” means the occurrence,
without your written consent, of any of the following circumstances:
 
           

          the Partnership’s failure to perform or observe any of the material
terms or provisions of this Agreement,
 
           

          the assignment to you of any duties inconsistent with, or any
substantial diminution in, your employment status or responsibilities as in
effect on the date of this Agreement,
 
           

          the Partnership’s relocation of its headquarters to a location that
would increase your commuting distance by more than 50 miles,

3



--------------------------------------------------------------------------------



 



     

 
based on your residence when this Agreement is executed, or
 
   

 
a Change of Control, consisting of any one or more of the following events:
 
   

 
a person, entity, or group (other than the Company, the Partnership, any
subsidiary of either, any Company Group benefit plan, or any underwriter
temporarily holding securities for an offering of such securities) acquires
ownership of more than 40% of the undiluted total voting power of the Company’s
then-outstanding securities eligible to vote to elect members of the Board of
Trustees (“Board”) (“Company Voting Securities”);
 
   

 
consummation of a merger or consolidation of the Company into any other
entity—unless the holders of the Company Voting Securities outstanding
immediately before such consummation, together with any trustee or other
fiduciary holding securities under a Company Group benefit plan, hold securities
that represent immediately after such merger or consolidation more than 60% of
the combined voting power of the then outstanding voting securities of either
the Company or the other surviving entity or its parent; or
 
   

 
the stockholders of the Company approve (i) a plan of complete liquidation or
dissolution of the Company or (ii) an agreement for the Company’s sale or
disposition of all or substantially all the Company’s assets, and such
liquidation, dissolution, sale, or disposition is consummated.
 
   

  Even if other tests are met, a Change of Control has not occurred under any
circumstance in which the Company files for bankruptcy protection or is
reorganized following a bankruptcy filing.
 
   

  You must give notice to the Partnership of your intention to resign for Good
Reason within 30 days after the occurrence of the condition or event (within
24 months if the condition or event is a Change of Control) that you assert
entitles you to resign for Good Reason. In that notice, you must specify the
condition or event that you consider provides you with Good Reason and (except
if the condition or event is a Change of Control) must give the Partnership an
opportunity to cure the condition or event within 30 days after your notice. If
the Partnership fails to cure the condition, your resignation will be effective
on the 45th day after your notice (unless the Board has previously waived such
notice period in writing or agreed to a shorter notice period).
 
   

  You will not be treated as resigning for Good Reason if the Partnership had
Cause to terminate your employment as of the date of your notice of resignation.
 
   
Disability
  If you become “disabled” (as defined below), the Partnership may terminate
your employment. If the Partnership terminates your employment because you
become disabled or employment terminates because of your death, any unvested
restricted shares and any phantom shares previously granted to you shall become
Pro Rata Vested (as defined below). You are “disabled” if you are unable,
despite whatever reasonable

4



--------------------------------------------------------------------------------



 



     

  accommodations the law requires, to render services to the Partnership for
more than 90 consecutive days because of physical or mental disability,
incapacity, or illness. You are also disabled if you are deemed to be disabled
within the meaning of the Partnership’s long-term disability policy as then in
effect.
 
   
Death
  If you die during the Term, the Term will end as of the date of your death.
 
   
Payments on
Termination
  If the Partnership terminates your employment for or without Cause or because
of disability or death or you resign, the Partnership will pay you any unpaid
portion of your Salary pro-rated through the date of actual termination and any
annual bonuses already determined by such date but not yet paid, reimburse any
substantiated but unreimbursed business expenses, pay any accrued and unused
vacation time (to the extent consistent with the Partnership’s policies), and
provide such other benefits as applicable laws or the terms of the benefits
require. Except to the extent the law requires otherwise or as provided in the
Vesting and Other Benefits section below or in your option agreement, restricted
share agreement or phantom share agreement(s), neither you nor your beneficiary
or estate will have any rights or claims under this Agreement or otherwise to
receive severance or any other compensation, or to participate in any other
plan, arrangement, or benefit, after such termination.
 
   
Vesting and Other Benefits on Termination or Change of Control
  In addition to the foregoing payments, if a Change of Control occurs, the
Partnership terminates your employment without Cause, or you resign for Good
Reason before the end of the Term:

       

I.    all of the stock options and restricted shares held by you before your
termination of employment or the Change of Control (whichever is applicable)
will become fully vested; and
 
     

II.    all of the phantom shares credited to you before your termination of
employment or the Change of Control (whichever is applicable) shall be deemed to
have been credited for three (3) years for purposes of Section 6.3 of the
Capital Automotive Group Phantom Share Purchase Program; and
 
     

III.    (a) in the case of termination without Cause or resignation for Good
Reason, and provided that you have not previously received any benefit under the
following paragraph III(b), the Partnership will pay you an amount equal to your
Salary, as then in effect, for 24 months in a single lump sum as soon as
practicable but in any event no more than 90 days after termination; or
 
     

    (b) in the case of a Change of Control, the Partnership will pay you an
amount equal to 3 times the sum of your annual Salary, as then in effect, plus
your most recently established target bonus, in a single lump sum as soon as
practicable but in any event no more than 10 days after the Change of Control;
and
 
     

IV.    the Partnership will pay the premium cost for you to receive any group
health coverage the Partnership must offer you under Section 4980B of the
Internal Revenue

5



--------------------------------------------------------------------------------



 



       

    Code of 1986 (the “Code”) for one (1) year; and
 
     

V.    the Partnership will pay you, at the time the Partnership would otherwise
pay your annual bonus, your pro rata share of the bonus for the year of your
termination (or Change of Control), where the pro rata factor is based on days
elapsed in such year until the date of termination (or Change of Control) over
365, less any portion of the bonus for such year already paid.

     

  You are not required to mitigate amounts payable under the Vesting and Other
Benefits paragraphs by seeking other employment or otherwise; however, of the
foregoing benefits, an amount equal to two hundred percent of your annual Salary
is being provided as consideration for your compliance with the requirements of
Exhibit A. Consequently, you agree to return such amount if you fail to comply
with Exhibit A.
 
   

  Expiration of this Agreement, whether because of notice of non-renewal or
otherwise, does not constitute termination without Cause nor is it grounds for
resignation with Good Reason.
 
   

  In addition to the foregoing, if this Employment Agreement is not renewed by
the Partnership on or before January 1, 2007, and the Partnership at any time
thereafter terminates your employment without Cause or you resign for Good
Reason, (i) any unvested restricted shares granted prior to or during the Term
and held by you before your termination of employment will become vested to the
extent of the ratio of the number of days that you have been employed by the
Partnership or the Company since the date they were granted and the total number
of days of employment otherwise required for them to fully vest (determined
separately for each grant), and (ii) all of the phantom shares granted prior to
or during the Term and credited to you before your termination of employment
will be deemed to have been credited for three (3) years for the purposes of
Section 6.3 of the Capital Automotive Group Phantom Share Purchase Program to
the extent of the ratio of the number of days that you have been employed by the
Partnership or the Company since the date they were granted and the three
(3) years of employment otherwise required for them to fully vest for purposes
of that section (determined separately for each grant). The pro rata vesting and
crediting referenced in (i) and (ii) in the foregoing sentence are referred to
herein as “Pro Rata Vested.”
 
   
Internal Revenue Code
Section 280G
  If you become entitled to any benefits under this Agreement (the “Agreement
Benefits”), and any of those benefits will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (or any similar tax that may hereafter
be imposed), the Partnership will pay to you an additional amount (the “Gross-up
Payment”) such that the net amount retained by you, after deduction of any
Excise Tax on the total benefits received by you and any federal, state and
local income tax and Excise Tax on the Gross-up Payment provided for by this
section, but before deduction for any federal, state or local income tax on the
Agreement Benefits, will be equal to the total benefits that you would have
received had the Excise Tax not been applicable and the Gross-up Payment not
paid. Notwithstanding the foregoing, you and the Partnership agree to in good
faith take any reasonable actions, at no cost to either party, to minimize or
avoid application of the Excise Tax.

6



--------------------------------------------------------------------------------



 



     
Assignment
  The Partnership may assign or otherwise transfer this Agreement and any and
all of its rights, duties, obligations, or interests under it to:
 
   

 
the Company or any of the affiliates or subsidiaries of the Company or
 
   

 
the Partnership or to any business entity that at any time by merger,
consolidation, or otherwise acquires all or substantially all of the Company’s
stock or assets or the partnership units or assets of the Partnership or to
which the Company or the Partnership transfers all or substantially all of its
assets.
 
   

  Upon such assignment or transfer, any such business entity will be deemed to
be substituted for the Partnership for all purposes. Assignment or transfer does
not constitute termination without Cause nor is it grounds for resignation with
Good Reason absent the occurrence of a Change of Control. This Agreement binds
the Partnership, its successors or assigns, and your heirs and the personal
representatives of your estate. Without the Partnership’s prior written consent,
you may not assign or delegate this Agreement or any or all rights, duties,
obligations, or interests under it.
 
   
Severability
  If the final determination of an arbitrator or a court of competent
jurisdiction declares, after the expiration of the time within which judicial
review (if permitted) of such determination may be perfected, that any term or
provision of this Agreement, including any provision of Exhibit A, is invalid or
unenforceable, the remaining terms and provisions will be unimpaired, and the
invalid or unenforceable term or provision will be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
 
   
Amendment; Waiver
  Neither you nor the Partnership may modify, amend, or waive the terms of this
Agreement other than by a written instrument signed by you and a duly authorized
representative of the General Partner of the Partnership. Either party’s waiver
of the other party’s compliance with any provision of this Agreement is not a
waiver of any other provision of this Agreement or of any subsequent breach by
such party of a provision of this Agreement.
 
   
Withholding
  The Partnership will reduce its compensatory payments to you for withholding
and FICA taxes, and any other withholdings and contributions required by law.
 
   
Third Party Beneficiary
  You understand and agree that the Company is a third party beneficiary of this
Agreement.
 
   
Governing Law
  The laws of the Commonwealth of Virginia (other than its conflict of laws
provisions) govern this Agreement.
 
   
Notices
  Notices must be given in writing by personal delivery, by certified mail,
return receipt requested, by telecopy, or by overnight delivery. You should send
or deliver your notices to the Partnership’s headquarters. The Partnership will
send or deliver any notice given to you at your address as reflected on the
Partnership’s personnel records. You and the Partnership may change the address
for notice by like notice to the others. You and the Partnership agree that
notice is received on the date it is personally delivered, the date it is
received by certified mail, the date of

7



--------------------------------------------------------------------------------



 



     

  guaranteed delivery by the overnight service, or the date the fax machine
confirms receipt.
 
   
Payments and Benefits Upon Death
  If, at the time of your death, the Partnership owes you any payments or other
benefits as a result of termination of your employment, resignation, a Change of
Control, or your Disability, all of those payments and benefits shall become due
and payable to your estate to the same extent, at the same times, and subject to
the same terms as they would have been due and payable to you but for your
death. Further, any payments or other benefits that become due on account of
your death shall be paid to your estate.
 
   
Legal Fees
  If a claim is asserted for breach of any provision of this Agreement, you will
be entitled to recover your reasonable attorney’s fees and expenses if you
prevail.
 
   
Arbitration
  Any disputes between the Partnership and you in any way concerning your
employment, the termination of your employment, this Agreement or its
enforcement shall be submitted at the initiative of either party to binding
arbitration in the Washington Metropolitan area before a single arbitrator
pursuant to the Rules for Resolution of Employment Disputes of the American
Arbitration Association, or its successor, then in effect. The decision of the
arbitrator shall be rendered in writing, shall be final, and may be entered as a
judgment in any court in the Commonwealth of Virginia. The Partnership and you
each irrevocably consents to the jurisdiction of the federal and state courts
located in Virginia for this purpose. Each party shall be responsible for its or
his own costs incurred in such arbitration and in enforcing any arbitration
award, including attorney’s fees, provided, however, that you will be entitled
to recover your reasonable attorney’s fees and expenses if you prevail.
Notwithstanding the foregoing, the Partnership, in its sole discretion, may
bring an action in any court of competent jurisdiction to seek injunctive relief
and such other relief as it shall elect to enforce your obligations in
Exhibit A.
 
   
Superseding Effect
  This Agreement supersedes any prior oral or written employment or severance
agreements between you and the Company or the Partnership. This Agreement
supersedes all prior or contemporaneous negotiations, commitments, agreements,
and writings with respect to the subject matter of this Agreement. All such
other negotiations, commitments, agreements, and writings will have no further
force or effect; and the parties to any such other negotiation, commitment,
agreement, or writing will have no further rights or obligations thereunder.

 8

 



--------------------------------------------------------------------------------



 



If you accept the terms of this Agreement, please sign in the space indicated
below. We encourage you to consult with any advisors of your choosing.

              CAPITAL AUTOMOTIVE L.P.
 
            General Partner:
 
            CAPITAL AUTOMOTIVE REIT, a
Maryland real estate investment trust
 
       

  By:   /s/ Thomas D. Eckert

     

--------------------------------------------------------------------------------

 

      Thomas D. Eckert
 
            Its: President & CEO
 
            SEEN & AGREED TO:
 
            CAPITAL AUTOMOTIVE REIT
 
       

  By:   /s/ Thomas D. Eckert

     

--------------------------------------------------------------------------------

 

      Thomas D. Eckert
 
            Its: President & CEO

I accept and agree to the terms of employment set forth in this Agreement:

/s/ Lisa M. Clements

--------------------------------------------------------------------------------

Lisa M. Clements
Dated: January 22, 2004

 9

 



--------------------------------------------------------------------------------



 



Exhibit A

     
No Competition
  In consideration of your employment by the Partnership and salary and benefits
under this Agreement, during the term of your employment, and except as set
forth below, until the date two years after your employment with the Company,
the Partnership, or their successors, assigns, affiliates, or subsidiaries
(collectively, the “Company Group”) ends for any reason (the “Restricted
Period”), you agree as follows:
 
   

  The Company is a real estate investment trust formed to acquire real
properties owned by automobile dealerships and other automotive-related
businesses and lease the properties to such businesses. You will not, directly
or indirectly, promote, be employed by, lend money to, invest in, or engage in
any Competing Business within the Market Area. That prohibition includes, but is
not limited to, acting, either singly or jointly or as agent for, or as an
employee of or consultant to, any one or more persons, firms, entities, or
corporations directly or indirectly (as a director, independent contractor,
representative, consultant, member, or otherwise) that constitutes such a
Competing Business. You may own up to 3% of the outstanding capital stock of any
corporation that is actively publicly traded without violating this No
Competition covenant. This covenant does not preclude you from being employed by
any non-public automobile dealership or dealership group or other non-public
automotive-related business that is a lessee or prospective lessee of properties
the Company or the Partnership holds or is actively considering acquiring.
 
   

  If, during the Restricted Period, you are offered and want to accept
employment with a business that engages in activities similar to the Company’s
or the Partnership’s, you will inform the Partnership in writing of the identity
of the business, your proposed duties with that business, and the proposed
starting date of that employment. You will also inform that business of the
terms of this Exhibit A. The Partnership will analyze the proposed employment
and make a good faith determination as to whether it would threaten the
Partnership’s legitimate competitive interests. If the Partnership determines
that the proposed employment would not pose an unacceptable threat to its
interests, the Partnership will notify you that it does not object to the
employment.
 
   

  You acknowledge that, during the portion of the Restricted Period that follows
your employment, you may engage in any business activity or gainful employment
of any type and in any place except as described above. You acknowledge that you
will be reasonably able to earn a livelihood without violating the terms of this
Agreement.

You understand and agree that the rights and obligations set forth in this No
Competition Section will continue for two years from the date of termination of
this Agreement and your employment with the Partnership or the Company Group.

 10

 



--------------------------------------------------------------------------------



 



Definitions                Competing
Business   Competing Business means any service or financial product of any
person or organization other than the Company Group, in existence or then under
development, that competes or could potentially compete, directly or indirectly,
with any service or financial product of the Company Group upon which or with
which you have worked for the Partnership or the Company Group or about which
you acquire knowledge while working for the Partnership or the Company Group.
Competing Business includes any enterprise engaged in the formation or operation
of real estate investment trusts or other entities that invest primarily in
automobile dealership or automotive-related properties or provide real estate
financing to automobile dealerships or automotive-related businesses, provided
that Competing Business excludes banks, finance companies, and other financial
institutions that are not primarily involved in real estate financing so long as
your employment or other involvement is also not primarily involved in real
estate financing. Competing Business also includes any public company the
primary business of which is to retail and/or service motor vehicles. Competing
Business excludes real estate investment trusts and similar entities that do not
engage in activities related to automotive dealerships or automotive-related
businesses.
 
                Market Area   The Market Area consists of the United States.
 
            No Interference;
No Solicitation       During the Restricted Period, you agree that you will not,
directly or indirectly, whether for yourself or for any other individual or
entity (other than the Partnership or its affiliates or subsidiaries),
intentionally solicit or endeavor to entice away from the Company Group:
 
           

          any person whom the Company Group employs (other than as your personal
secretary) or otherwise engages to perform services as a consultant or sales
representatives; or
 
           

          any person or entity who is, or was, within the Restricted Period, a
contractor or subcontractor of the Company Group known to you or a lessee or
prospective lessee of properties the Company Group holds or is actively
considering acquiring.
 
            Secrecy       Preserving
Company
Confidences   Your employment with the Partnership under and, if applicable,
before this Agreement has given and will give you Confidential Information (as
defined below). You acknowledge and agree that using, disclosing, or publishing
any Confidential Information in an unauthorized or improper manner could cause
the Partnership or Company Group substantial loss and damages that could not be
readily calculated and for which no remedy at law would be adequate.
Accordingly, you agree with the Partnership that you will not at any time,
except in performing your employment duties to the Partnership or the Company
Group under this Agreement (or with the Partnership’s prior written consent),
directly or indirectly, use, disclose, or publish, or permit others not so
authorized to use, disclose, or publish any Confidential Information that you
may learn or become aware of, or may have learned or become aware of, because of
your prior or continuing employment, ownership, or association with the
Partnership or

 11

 



--------------------------------------------------------------------------------



 



         

      the Company Group or any of their predecessors, or use any such
information in a manner detrimental to the interests of the Partnership or the
Company Group.
 
       

  Preserving Others’ Confidences   You agree not to use in working for the
Company Group and not to disclose to the Company Group any trade secrets or
other information you do not have the right to use or disclose and that the
Company Group is not free to use without liability of any kind. You agree to
promptly inform the Partnership in writing of any patents, copyrights,
trademarks, or other proprietary rights known to you that the Partnership or the
Company Group might violate because of information you provide.
 
       

  Confidential Information   “Confidential Information” includes, without
limitation, information the Partnership or the Company Group has not previously
disclosed to the public or to the trade with respect to the Partnership’s or the
Company Group’s present or future business, operations, services, products,
research, inventions, discoveries, drawings, designs, plans, processes, models,
technical information, facilities, methods, trade secrets, copyrights, software,
source code, systems, patents, procedures, manuals, specifications, any other
intellectual property, confidential reports, price lists, pricing formulas,
customer lists, financial information (including the revenues, costs, or profits
associated with any of the Partnership’s or the Company Group’s products or
services), business plans, lease structure, projections, prospects,
opportunities or strategies, acquisitions or mergers, advertising or promotions,
personnel matters, legal matters, any other confidential and proprietary
information, and any other information not generally known outside the
Partnership or the Company Group that may be of value to the Partnership or the
Company Group but excludes any information already properly in the public
domain. “Confidential Information” also includes confidential and proprietary
information and trade secrets that third parties entrust to the Partnership or
the Company Group in confidence.
 
       

      You understand and agree that the rights and obligations set forth in this
Secrecy Section will continue indefinitely and will survive termination of this
Agreement and your employment with the Partnership or the Company Group.
 
        Exclusive Property   You confirm that all Confidential Information is
and must remain the exclusive property of the Partnership or the relevant member
of the Company Group. All business records, business papers, and business
documents you keep or make in the course of your employment by the Partnership
relating to the Partnership or any member of the Company Group must be and
remain the property of the Partnership or the relevant member of the Company
Group. Upon the termination of this Agreement with the Partnership or upon the
Partnership’s request at any time, you must promptly deliver to the Partnership
or to the relevant member of the Company Group any Confidential Information or
other materials (written or otherwise) not available to the public or made
available to the public in a manner you know or reasonably should recognize the
Partnership did not authorize, and any copies, excerpts, summaries,
compilations, records and documents you made or that came into your possession
during your employment. You agree that you will not, without the Partnership’s
consent, retain copies, excerpts, summaries or compilations of the foregoing
information and materials. You understand and agree that the

12



--------------------------------------------------------------------------------



 



              rights and obligations set forth in this Exclusive Property
Section will continue indefinitely and will survive termination of this
Agreement and your employment with the Company Group.
 
        Maximum Limits   If any of the provisions of Exhibit A are ever deemed
to exceed the time, geographic area, or activity limitations the law permits,
you and the Partnership agree to reduce the limitations to the maximum
permissible limitation, and you and the Partnership authorize a court or
arbitrator having jurisdiction to reform the provisions to the maximum time,
geographic area, and activity limitations the law permits.
 
        Injunctive Relief   Without limiting the remedies available to the
Partnership, you acknowledge:
 
                that a breach of any of the covenants in this Exhibit A may
result in material irreparable injury to the Partnership and Company Group for
which there is no adequate remedy at law; and
 
                that it will not be possible to measure damages for such
injuries precisely.
 
            You agree that, if there is a breach or threatened breach, the
Partnership or any member of the Company Group will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining you from engaging in activities prohibited by any provisions of this
Exhibit A or such other relief as may be required to specifically enforce any of
the covenants in this Exhibit A.

13